1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    ALLEN HAMMLER,                                   )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER DIRECTING DEFENDANTS TO FILE
10            v.                                          A FURTHER RESPONSE TO COMPLAINT
                                                      )   WITHIN TWENTY DAYS FROM THE DATE
11                                                    )   OF SERVICE OF THIS ORDER
     CLARK, et.al.,
                                                      )
12                    Defendants.                     )
                                                      )
13                                                    )
                                                      )
14
                                                      )
15                                                    )

16            Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action

17   pursuant to 42 U.S.C. § 1983.

18            On February 20, 2020, the Court denied Defendants’ motion to declare Plaintiff a vexatious

19   litigant and post security. (ECF No. 70.)

20            Accordingly, within twenty (20) days from the date of service of this order, Defendants shall

21   file a further response to the complaint. The failure to comply with this order may result in the

22   imposition of sanctions.

23
24   IT IS SO ORDERED.

25   Dated:        March 18, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
